DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/608,758, filed 05/30/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,974,809. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claims anticipate the claims of the current application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez Calderon (US 5,118,052).
In re. claim 1, Alvarez Calderon teaches an unmanned aerial vehicle (remotely piloted vehicle) (col. 1, ln. 5-7), comprising: a fuselage (1) having a front end and a rear end (fig. 5); a first wing having a first wing body (4) and a second wing body (24) (fig. 14); a second wing having a first wing body (6) and a second wing body (26); wherein the first wing bodies are mounted to a top side of the fuselage (at articulations 3 and 5) and rotatable toward the front end from a retracted position aligned parallel with the fuselage (collapsed in canister in fig. 1) to an extended position arranged at an angle relative to the fuselage (fig. 14), and the second wing bodies are rotatable relative to the first main wing bodies in a downward and outward direction relative to the fuselage (downward and outward by 180º) (col. 4, ln. 64-66).
In re. claim 5, Alvarez Calderon teaches the unmanned aerial vehicle of claim 1, further comprising: a locking mechanism (spring), the locking mechanism operable to lock the first wing body and the second main body in an operable condition (spring maintains panels in a locked span increasing position) (col. 4, ln. 38-41).
In re. claim 7, Alvarez Calderon teaches the unmanned aerial vehicle of claim 1, further comprising a folding tail (16) (folds with respect to fin (14)) (figs. 7-8) pivotally connected to the fuselage (through fin (14)) at a canted hinge line (fold line of fig. 7) relative to a longitudinal dimension of the fuselage (fig. 7), the tail being movable from a stowed orientation extending along a side of the fuselage (fig. 8) to a deployed orientation extending at an angle to the longitudinal dimension (fig. 7).
In re. claim 9, Alvarez Calderon teaches the unmanned aerial vehicle of claim 1, wherein, for each of the first and second wings, a bottom side of the first wing body faces a bottom side of the second wing body when the wing is in a collapsed position (fig. 15).
In re. claim 10, Alvarez Calderon teaches a method of deploying an unmanned aerial vehicle (remotely piloted vehicle) (col. 1, ln. 5-7), the method comprising: providing a fuselage (1) and first and second wings (4, 6) rotatably mounted to a top side of the fuselage (fig. 5), each wing including first and second wing bodies (fig. 14); rotating the first and second wings from a retracted position in alignment with a longitudinal dimension of the fuselage in a forward direction (collapsed in canister in fig. 1) and into an extended position arranged at an angle relative to the fuselage (fig. 5); rotating the second wing members in a downward direction relative to the first wing members and into alignment with the first wing members in a deployed position (downward and outward by 180º) (col. 4, ln. 64-66).
In re. claim 11, Alvarez Calderon teaches the method according to claim 10, further comprising: providing a canister (col. 4, ln. 4-6); inserting the UAV in the canister (fig. 1); deploying the UAV from the canister prior to rotating the first and second wings (as wings are incapable of pivoting in canister width .25l) (col. 5, ln. 5-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez Calderon in view of Hammerquist (US 2010/0264260).

In re. claim 2, Alvarez Calderon fails to disclose both of the first wing bodies are connected to the fuselage at a single pin joint.
Hammerquist teaches both of the first wing bodies are connected to the fuselage at a single pin joint (16) (para [0020]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Alvarez Calderon to incorporate the teachings of Hammerquist to have both of the first wing bodies connected to the fuselage at a single pin joint, for the purpose of increasing structural integrity and performance while reducing cost.
In re. claim 17, Alvarez Calderon teaches an unmanned aerial vehicle (remotely piloted vehicle) (col. 1, ln. 5-7) comprising: a fuselage (1); first and second wings each comprising: a first wing member (4, 6) mounted to a top side of the fuselage (at articulations 3 and 5), the first wing member being rotatable in a forward direction between a first position arranged in alignment with a longitudinal dimension of the fuselage (collapsed in canister in fig. 1) and a second position arranged at an angle relative to the fuselage (fig. 5); a second wing member (24, 26) pivotally coupled to the first wing member with a hinge connection (25) (col. 4, ln. 62-66), the second wing member being rotatable between a stowed position below and overlapping with the first wing member (fig. 15), and a deployed position rotated downward and outward and into alignment with the first wing member (downward and outward by 180º) (col. 4, ln. 64-66), the first and second wings being movable using aerodynamic forces (via tab (22) aiding transition) (col. 4, ln. 62-66).
Alvarez Calderon fails to disclose the first wing members mounted to the fuselage at a single connection point.
Hammerquist teaches the first wing members are mounted to the fuselage at a single connection point (16) (para [0020]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Alvarez Calderon to incorporate the teachings of Hammerquist to have the first wing members are mounted to the fuselage at a single connection point for the purpose of increasing structural integrity and performance while reducing cost.
In re. claim 18, Alvarez Calderon as modified by Hammerquist (see Alvarez Calderon) teach the unmanned aerial vehicle of claim 17, wherein the first wing member is pivotable about a first axis oriented in a first direction (figs. 9-12), and the second wing member is pivotable about a second axis that is perpendicular to the first axis (about hinge (25)) (fig. 15).
In re. claim 19, Alvarez Calderon as modified by Hammerquist (see Hammerquist) teach the unmanned aerial vehicle of claim 17, wherein the second wing is positioned between the fuselage and the first wing when the first wing members are aligned with the longitudinal dimension of the fuselage (fig. 1A).
In re. claim 20, Alvarez Calderon as modified by Hammerquist (see Alvarez Calderon) teach the unmanned aerial vehicle of claim 17, further comprising a folding tail (16) pivotally connected to the fuselage (connected via vertical tail (14)) (fig. 7) at a canted hinge line (rudder deflected 90º on its hinge) (col. 4, ln. 1-2) (canted in figs. 7-8) relative to the longitudinal dimension of the fuselage such that the tail is movable from a stowed orientation extending along a side of the fuselage (fig. 8) to a deployed orientation extending at an angle relative to the longitudinal dimension of the fuselage (fig. 7).

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez Calderon as applied to claim 1 above, and further in view of Townsend et al. (US 9,783,284).

In re. claim 3, Alvarez Calderon teaches the unmanned aerial vehicle of claim 1, wherein each of the second wing bodies are connected to one of the first wing bodies with a hinge joint (25),
Alvarez Calderon fails to disclose the hinge joints each comprising: a lever arm; a fulcrum positioned on the first wing body about which the lever arm pivots; a pivot joint connecting the lever arm to the second wing body.
Townsend teaches a hinge joints comprising: a lever arm (440, 442) (fig. 9); a fulcrum (800) positioned on the first wing body (at element (402)) about which the lever arm pivots (figs. 8-10); a pivot joint (474) (fig. 7) connecting the lever arm to the second wing body (at element (404)) (col. 4, ln. 18-22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Alvarez Calderon to incorporate the teachings of Townsend to have the hinge joints each comprise a lever arm; a fulcrum positioned on the first wing body about which the lever arm pivots, and a pivot joint connecting the lever arm to the second wing body, for the purpose of utilizing known wing pivoting mechanisms. 
In re. claim 4, Alvarez Calderon as modified by Townsend (see Alvarez Calderon) teach the unmanned aerial vehicle of claim 3, wherein the hinge joint further comprises: a tension element connected to the lever arm and positioned to exert an unfolding moment force to the second wing body (spring utilized for panel unfolding) (col. 4, ln. 38-41).
In re. claim 6, Alvarez Calderon fails to disclose the locking mechanism further comprises: a groove formed in a first wing spar; a latch member formed in a second wing spar.
Townsend teaches a locking mechanism further comprises: a groove formed in a first wing spar (apertures in hinge box (402)); a latch member formed in a second wing spar (bushings (410) in hinge box (404)) (col. 3, ln. 28-33) (hinge box understood to encompass spars).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Alvarez Calderon to incorporate the teachings of Townsend to have a groove formed in a first wing spar and a latch member formed in a second  wing spar, in order to provide a secure interlocking relationship with the unfolded wing member

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez Calderon.

In re. claim 8, Alvarez Calderon fails to specify the canted hinge line is canted at a 45 degree angle to the longitudinal dimension.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Alvarez Calderon to have the canted hinge line canted at a 45 degree angle to the longitudinal dimension, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez Calderon as applied to claim 11 above, and further in view of Elkins et al. (US 2015/0266578).

In re. claim 12, Alvarez Calderon fails to disclose putting the canister with inserted UAV in a free fall state; slowing the descent of the canister with inserted UAV.  
Elkins teaches putting a canister (14) with inserted UAV (20) in a free fall state (fig. 5); slowing the descent of the canister with inserted UAV (via drag device (62)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Alvarez Calderon to include the teachings of Elkins to have the canister with inserted UAV in a free fall state and slow the descent of the canister with inserted UAV, for the purpose of increasing the range of the UAV. 
In re. claim 13, Alvarez Calderon as modified by Elkins (see Elkins) teach the method according to claim 12, wherein slowing the descent further comprises deploying a drogue chute (62) attached to an aft-end of the canister (14) (fig. 5).  
In re. claim 14, Alvarez Calderon fail to disclose putting the canister with inserted UAV in a free fall state; deploying stabilizing drag surfaces at an aft end of the canister.  
Elkins teaches putting a canister (14) with inserted UAV (20) in a free fall state (fig. 5); deploying stabilizing drag surfaces (62) at an aft end of the canister (fig. 5).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Alvarez Calderon to include the teachings of Elkins to have the canister with inserted UAV in a free fall state and deploy stabilizing drag surfaces at an aft end of the canister, for the purpose of increasing the range of the UAV.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez Calderon as applied to claim 11 above, and further in view of Martorana et al. (US 2003/0089820).

In re. claim 15, Alvarez Calderon teaches the method of claim 11, further comprising: deploying the UAV from the canister (col. 2, ln. 38-55).  
Alvarez Calderon fails to disclose opening a hatch proximate a fore-end of the canister and deploying the UAV through the hatch.
Martorana teaches opening a hatch proximate a fore-end of the canister (explosion of forward end (12) in fig. 9a); wherein deploying the UAV from the canister includes deploying the UAV through the hatch (para [0057]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Alvarez Calderon to include the teachings of Martorana to open a hatch proximate a fore-end of the canister and deploy the UAV through the hatch, for the predictable result of having the nose of the aircraft facing the flight direction.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alvarez Calderon as applied to claim 11 above, and further in view of Smoker (US 2015/0008280).

In re. claim 16, Alvarez Calderon as modified by Hammerquist (see Alvarez Calderon) teaches the method of claim 11, further comprising: after deploying the UAV from the canister: deploying a tail (10, 12) of the UAV (fig. 5), deploying a propeller of the UAV (fig. 14).
Alvarez Calderon as modified by Hammerquist fail to disclose releasing a lanyard connecting the UAV to the canister.  
Smoker teaches releasing a lanyard (109) connecting a UAV (102) to a canister (100) (para [0047]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Alvarez Calderon as modified by Hammerquist to include the teachings of Martorana to release a lanyard connecting the UAV to the canister, for the purpose of allowing the propeller to start after being released from the canister.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ellzey et al. (US 10,124,880) in view of Sellmer (US 1,376,785) and Alvarez Calderon.

In re. claim 1, Ellzey teaches an unmanned aerial vehicle (10) (col. 2, ln. 56-57) (fig. 1b), comprising: a fuselage (16) having a front end and a rear end (fig. 1B); a first wing (left portion of wing assembly (18)) having a first wing body (24) and a second wing body (26) (col. 3, ln. 50-54); a second wing (right portion of wing assembly (18)) having a first wing body (24) and a second wing body (26) (fig. 1B); wherein the first wing bodies are mounted to the fuselage and rotatable toward the front end from a retracted position aligned parallel with the fuselage (fig. 1A) to an extended position arranged at an angle relative to the fuselage (fig. 1C), and the second wing bodies are rotatable relative to the first main wing bodies relative to the fuselage (wing extension members unfold away from the fuselage) (col. 3, ln. 50-54).
Ellzey fails to disclose the first wing bodies are mounted to the top side of the fuselage and the second wing bodies are rotatable relative to the first main wing bodies in a downward and outward direction relative to the fuselage.
Sellmer teaches wing bodies (2) are mounted to the top side of the fuselage (1) (figs. 1-2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ellzey to incorporate the teachings of Sellmer to have the first wing bodies mounted to the top side of the fuselage, for the purpose of mounting the wing to a common location on the fuselage.
Alvarez Calderon teaches the second wing bodies (24) are rotatable relative to the first main wing bodies (4) (figs. 14-15) in a downward and outward direction relative to the fuselage (col. 4, ln. 62-66). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ellzey as modified by Sellmer to incorporate the teachings of Alvarez Calderon to have the second wing bodies rotatable relative to the first main wing bodies in a downward and outward direction relative to the fuselage, for the purpose of transitioning the wings from flight at high Mach numbers to flight at low Mach numbers.
In re. claim 2, Ellzey as modified by Sellmer and Alvarez Calderon (see Sellmer) teach the unmanned aerial vehicle of claim 1, wherein both of the first wing bodies are connected to the fuselage at a single pin joint (4) (figs. 1-2).
In re. claim 7, Ellzey as modified by Sellmer and Alvarez Calderon (see Ellzey) teach the unmanned aerial vehicle of claim 1, further comprising a folding tail (20) pivotally connected to the fuselage at a canted hinge line relative to a longitudinal dimension of the fuselage (pivot canted as shown in fig. 2C), the tail being movable from a stowed orientation extending along a side of the fuselage (fig. 1A) to a deployed orientation extending at an angle to the longitudinal dimension (fig. 1C).
In re. claim 8, Ellzey as modified by Sellmer and Alvarez Calderon (see Ellzey) teach the unmanned aerial vehicle of claim 7, wherein the canted hinge line is canted at a 45 degree angle to the longitudinal dimension (col. 4, ln. 8-11).
In re. claim 10, Ellzey teaches a method of deploying an unmanned aerial vehicle (10) (col. 2, ln. 56-57) (fig. 1b), the method comprising: providing a fuselage (16) and first and second wings (18) rotatably mounted to the fuselage (figs. 1A-1C), each wing including first and second wing bodies (24, 26); rotating the first and second wings from a retracted position in alignment with a longitudinal dimension of the fuselage in a forward direction (fig. 1A) and into an extended position arranged at an angle relative to the fuselage (fig. 1C); rotating the second wing members relative to the first wing members and into alignment with the first wing members in a deployed position (wing extension members unfold away from the fuselage) (col. 3, ln. 50-54).
Ellzey fails to disclose the first wing bodies are mounted to the top side of the fuselage and the second wing bodies are rotatable relative to the first main wing bodies in a downward and outward direction relative to the fuselage.
Sellmer teaches wing bodies (2) are mounted to the top side of the fuselage (1) (figs. 1-2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ellzey to incorporate the teachings of Sellmer to have the first wing bodies mounted to the top side of the fuselage, for the purpose of mounting the wing to a common location on the fuselage.
Alvarez Calderon teaches the second wing bodies (24) are rotatable relative to the first main wing bodies (4) (figs. 14-15) in a downward and outward direction relative to the fuselage (col. 4, ln. 62-66). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ellzey as modified by Sellmer to incorporate the teachings of Alvarez Calderon to have the second wing bodies rotatable relative to the first main wing bodies in a downward and outward direction relative to the fuselage, for the purpose of transitioning the wings from flight at high Mach numbers to flight at low Mach numbers.
In re. claim 11, Ellzey as modified by Sellmer and Alvarez Calderon (see Ellzey) teach the method according to claim 10, further comprising: providing a canister (launch tube (14)); inserting the UAV in the canister (fig. 1A); deploying the UAV (via launch mechanism) (col. 3, ln. 43-46) from the canister prior to rotating the first and second wings (fig. 1A).
In re. claim 17, Ellzey teaches an unmanned aerial vehicle (10) (col. 2, ln. 56-57) (fig. 1b) comprising: a fuselage (16); first and second wings (18) each comprising: a first wing member (24), the first wing member being rotatable in a forward direction between a first position arranged in alignment with a longitudinal dimension of the fuselage (fig. 1A) and a second position arranged at an angle relative to the fuselage (fig. 1C); a second wing member pivotally coupled to the first wing member, the second wing member being rotatable between a stowed position, and a deployed position rotated into alignment with the first wing member (wing extension members unfold away from the fuselage) (col. 3, ln. 50-54).
Fails to disclose the first wing member mounted to a top side of the fuselage at a single connection point, the second wing member having a hinge connection and rotatable between a stowed position below and overlapping with the first wing member, and a deployed position rotated downward and outward , the first and second wings being movable using aerodynamic forces
Sellmer teaches the first wing member mounted to a top side of the fuselage at a single connection point (4) (figs. 1-2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ellzey to incorporate the teachings of Sellmer to have the first wing bodies mounted to the top side of the fuselage at a single connection point, for the purpose of mounting the wing to a common location on the fuselage.
Alvarez Calderon teaches a second wing member (24, 26) pivotally coupled to the first wing member with a hinge connection (25) (col. 4, ln. 62-66), the second wing member being rotatable between a stowed position below and overlapping with the first wing member (fig. 15), and a deployed position rotated downward and outward and into alignment with the first wing member (downward and outward by 180º) (col. 4, ln. 64-66), the first and second wings being movable using aerodynamic forces (via tab (22) aiding transition) (col. 4, ln. 62-66).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ellzey as modified by Sellmer to incorporate the teachings of Alvarez Calderon to have the second wing bodies rotatable relative to the first main wing bodies in a downward and outward direction relative to the fuselage as recited, for the purpose of transitioning the wings from flight at high Mach numbers to flight at low Mach numbers.
In re. claim 18, Ellzey as modified by Sellmer and Alvarez Calderon (see Sellmer) teach the unmanned aerial vehicle of claim 17, wherein the first wing member is pivotable about a first axis oriented in a first direction (figs. 1-2). 
Ellzey as modified by Sellmer and Alvarez Calderon (see Alvarez Calderon) the second wing member is pivotable about a second axis that is perpendicular to the first axis (figs. 14-15).
In re. claim 20, Ellzey as modified by Sellmer and Alvarez Calderon (see Sellmer) teach the unmanned aerial vehicle of claim 17, further comprising a folding tail pivotally (20) connected to the fuselage at a canted hinge line relative to the longitudinal dimension of the fuselage (fig. 2C) such that the tail is movable from a stowed orientation extending along a side of the fuselage (fig. 1A) to a deployed orientation extending at an angle relative to the longitudinal dimension of the fuselage (fig. 1C).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647